Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 10, 11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta US 2020/0134192 in view of Olson US 2008/0052698
As per claims 1, 15, 18. Gupta teaches A computer-implemented method comprising: generating one or more control state configuration profiles for one or more hardware components of at least one out-of-band server management controller, wherein each control state configuration profile comprises hardware component identification information and configuration state information; collecting data from the at least one out-of-band management controller via one or more interfaces; analyzing the collected data by comparing the collected data to the one or more control state configuration profiles and applying at least one rule-based engine to the collected 
Gupta does not explicitly state using hardware component identification.
Olson teaches that the profile contains hardware component identification information and configuration state information. [0033][0036] (digital signature and identification of both firmware, firmware version and hardware identifiers) 
It would have been obvious to use the hardware identification of Olson with the system of Gupta because it makes the signatures more secure.
As per claim 4. Gupta teaches The computer-implemented method of claim 1, wherein the one or more security vulnerabilities comprise at least one of a firmware attack, a signature failure, a pre-boot configuration error, a firmware compliance issue, and a driver compliance issue. [0051] (signatures/firmware)As per claim 6. Gupta teaches The computer-implemented method of claim 1, wherein the at least one out-of-band server management controller is embedded within the at least one server. [0038][0039] (controller in server)As per claim 7. Gupta teaches The computer-implemented method of claim 1, wherein generating the one or more control state configuration profiles is based at least in part on information derived from one or more additional servers. [0038][0039][0044] (server)As per claims 9, 16, 19. Gupta teaches The computer-implemented method of claim 1, wherein the configuration state information comprises at least one of firmware version information, update information, and dependency information. [0046] (firmware code/ firmware update code)As per claim 10. Gupta teaches The computer-implemented method of claim 1, further comprising: updating the one or more control state configuration profiles subsequent to an update to at least a portion of the one or more hardware components of the at least one out-of-band server management controller.  [0046] (firmware updates would have different signatures and thus different profiles)As per claims 11, 17, 20  Gupta teaches  The computer-implemented method of claim 1, wherein collecting the data from the at least one out-of-band management controller comprises collecting data pertaining to at least one of firmware-related activity from the at least one out-of-band 

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta US 2020/0134192 in view of Olson US 2008/0052698 in view of Kumer Ujjwal

As per claim 2.  Kumer Ujjwal The computer-implemented method of claim 1, wherein the one or more control state configuration profiles comprise one or more control state configuration profiles specific to one or more original equipment manufacturer platform hardware components. [0033]  (OEM security profile and policies)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the agnostic profile of Kumer because it is more widely compatible.

Claims 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta US 2020/0134192 in view of Olson US 2008/0052698 in view of Findlay US20170346846

As per claim 5. Findlay teaches The computer-implemented method of claim 1, further comprising: providing the output to one or more enterprise security information event management tools. [0242]-[0251]  (enterprise security system)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the enterprise security of Findlay with the previous art because it would increase the security of the enterprise system.



Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta US 2020/0134192 in view of Olson US 2008/0052698 in view of Brandyberry US 2008/0270827

As per claim 8. Brandyberry teaches The computer-implemented method of claim 1, wherein the at least one server comprises at least one high performance computing server. [0007] (high performance enterprise server)
It would have been obvious to one of ordinary skill in the art to use the high performance sever of Brandyberry with the previous system because it is well known and improves performance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439